DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims filed 12/30/2020 have been considered but are moot in view of the new grounds of rejection as necessitated by Applicant's amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0141461 to Salter et al. (Salter) in view of U.S. Publication No. 2016/0260259 to Rueb.
As to claim 1, Salter discloses a method for influencing virtual objects of augmented reality, said method comprising the following steps: 
obtaining images of a real three-dimensional space by a camera of a device adapted to create and view augmented reality (Fig. 1, 4; Para. 0020-0021, series of images that may be captured by the camera 16), 
identifying one or more markers of the real three-dimensional space based upon said images obtained by the camera (Fig. 1; Para. 0020, the augmented reality system 
using preliminary processing system: 
forming a base coordinate system tied to a spatial position of the markers of the real three-dimensional space (Para. 0020, the origin marker may be placed 10 feet in front of the camera, at a height of 4 feet off the ground, and may define the origin (0, 0, 0) of a three dimensional coordinate system defining the physical space), 
determining coordinates of the device adapted to create and view augmented reality relative to the base coordinate system (Fig. 1, 6: Para. 0036, the method includes calculating, based the location of the expansion marker node and the origin marker node in the marker graph, the location of the camera in the physical space at the time of capturing the registration image), 
specifying coordinates of virtual objects of augmented reality in the base coordinate system (Fig. 1; Para. 0019, 0045-0046, augmented reality objects 22), 
modifying at least some of the virtual objects of augmented reality by activating preprogrammed dynamic actions of the at least some the virtual objects based upon identified motion of a user (Para. 0023, the relative position of a newly imaged expansion marker may be computed relative to a previously imaged expansion marker which is captured in the same image. In this manner the three dimensional position of B relative to A, C relative to B, D relative to C, E relative to D, and relative to E may be 
using preliminary processing system setting a virtual camera in the determined coordinates of the device relative to the base coordinate system so that a virtual marker visible by the virtual camera is located in a field of view of the virtual camera in the same way that a marker of the real three-dimensional space is located in a field of view of the camera of the device (Para. 0021-0022, variety of other mechanisms may be used to represent the difference in locations of a parent and child marker. For example, a 4.times.3 transformation matrix may be used, a position vector and quaternion may be used, or a position vector and Euler angles may be used), 
calculating a vector corresponding to a direction from the virtual marker to the virtual camera in real time (Para. 0022, variety of other mechanisms may be used to represent the difference in locations of a parent and child marker. For example, a 4.times.3 transformation matrix may be used, a position vector and quaternion may be used, or a position vector and Euler angles may be used), 
generating information about all movements of the virtual camera relative to the markers of the real three-dimensional space, said movements comprising rotation, approximation, and tilt, by sequential iteration and in real time (Para. 0023, the relative position of a newly imaged expansion marker may be computed relative to a previously imaged expansion marker which is captured in the same image. In this manner the three dimensional position of B relative to A, C relative to B, D relative to C, E relative to D, and relative to E may be determined), 

modifying virtual objects of the formed set of virtual objects of augmented reality, wherein said modification of the virtual objects comprises virtual objects reacting to at least one of: the position of the device in space (Fig. 5A; 0031, modified to recalculate not only the vector between nodes D and F, but also between D and F and D and E. Further, if any other child nodes exist off of nodes E or F, such as the illustrated nodes X, Y, and Z, the positions of these child nodes is also adjusted), actions of the user captured by the camera (Para. 0027, as the user scans the camera around the physical space 5, the current position of the camera of the augmented reality system in the physical space may be calculated), position of the light source (Fig. 1; Para. 0019, 0045-0046, a user 6 wearing the head mounted display device 12 may view not only the real objects in physical space 5 such as window 7, but also augmented reality objects 22 displayed as if to appear within the environment, such as the illustrated baseball crashing through the widow 7) and/or characteristics of the light emitted by the light source, if said light source determined as the directing element.
Salter does not expressly disclose modifying at least some of the virtual objects of augmented reality by activating preprogrammed dynamic actions of the at least some the virtual objects based upon characteristics of light emitted by the light source, said light source comprising a laser emitter, an infrared light sources or a domestic light bulb.
Rueb teaches modifying at least some of the virtual objects of augmented reality by activating preprogrammed dynamic actions of the at least some the virtual objects based upon characteristics of light emitted by the light source (Fig. 4-6; Para. 0010, 0021-0024, The accurate measurement made possible by a laser projector provides the ability to generate a three dimensional image of the component in a geometrically accurate location and orientation on a workpiece enabling an operator to both properly locate a component and to verify important features of that component spaced from a surface of the workpiece that are disposed in the geometrically accurate location), said light source comprising a laser emitter (Fig. 4-6; Para. 0010,0021-0024, laser projector, 22), an infrared light sources or a domestic light bulb.
It would have been obvious to one of ordinary skill in the art to modify the augmented reality system of Salter to include the laser reference points of Rueb because such a modification is the result of simple substitution of one known element for another producing a predictable result.  More specifically, the physical reference points of Salter and the laser reference points of Rueb perform the same general and predictable function, the predictable function being allowing for geometically accurate locations to be assigned and used in an augmented reality. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the physical reference points of Salter by replacing it with the laser reference points of Rueb. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Salter and Rueb disclose the method of claim 1.  Salter discloses wherein the light source is recognized as the directing element if the light emitted by said light source has predetermined characteristics including at least one of: intensity, frequency, spectrum, color (Para. 0018, 0045-0046, the head mounted display device 12 one or more cameras 16 such as a visible light camera 16a and a depth camera lab; Para. 0050, visible light cameras described herein may include virtually any type of digital camera capable of capturing visible light as image data. As a nonlimiting example, an RGB camera may be used that includes a charge coupled device image sensor).

As to claim 4, Salter and Rueb disclose the method of claim 1.  Salter discloses comprising setting a virtual camera in the determined augmented reality coordinates based upon determined in the augmented reality coordinates position of the light source (Para. 0027, as the user scans the camera around the physical space 5, the current position of the camera of the augmented reality system in the physical space may be calculated; Fig. 1; Para. 0019, 0045-0046, a user 6 wearing the head mounted display device 12 may view not only the real objects in physical space 5 such as window 7, but also augmented reality objects 22 displayed as if to appear within the environment).

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA S LANDIS/Examiner, Art Unit 2626